      Case 2:19-cv-00045-BMM-KLD Document 1 Filed 08/22/19 Page 1 of 8



 Roger G. Trim
 roger.trim@ogletree.com
 Raul Chacon, Jr.
 raul.chaconjr@ogletree.com
 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 2000 S. Colorado Blvd.
 Tower 3, Suite 900
 Denver, CO 80222
 Telephone: 303-764-6800
 Facsimile: 303-831-9246

 Attorneys for Defendant Firstline Transportation Security,
 Inc.
                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                                BUTTE DIVISION
 Becky Clements,                                 Case No. ______________
                Plaintiff,                       NOTICE OF REMOVAL
              vs.
 Comprehensive Security Services, Inc., a
 Montana registered foreign corporation,
 Firstline Transportation Security, Inc., a
 Montana registered foreign corporation,
 ABC Corporations, ABC LLCs, and
 JOHN DOES 1-10,
              Defendants.

      Defendant Firstline Transportation Security, Inc., (“Firstline”), by and

through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

hereby removes this action from the Eighteenth Judicial District Court, Gallatin

County, in the State of Montana, Cause No. DV 16-593C, to the United States

District Court for the District of Montana, Butte Division. In addition to removing

this matter, Firstline specifically reserves its rights to assert any defense available

under Rule 12 of the Federal Rules of Civil Procedure. As grounds for this removal,




                                           1
      Case 2:19-cv-00045-BMM-KLD Document 1 Filed 08/22/19 Page 2 of 8



Firstline states as follows:

      1.     Plaintiff Becky Clements (“Plaintiff”) filed a civil complaint against

Firstline in the Eighteenth Judicial District Court, Gallatin County, Montana, Cause

No. DV 16-593C, on or about August 4, 2016 (the “State Court Action”).

      2.     Copies of the entire case file in the State Court Action are attached as

Exhibit A. Firstline was served on or about August 1, 2019 with the pleadings setting

forth the claims for relief asserted in the State Court Action. The Complaint asserts

Montana state law claims against Firstline and one other named defendant,

Comprehensive Security Services, Inc. (Exhibit A, Complaint, ¶¶ 27-40.)

      3.     This action is a matter which this Court has original jurisdiction by

virtue of 28 U.S.C. § 1332(a)(1) and may be removed to this Court by Firstline under

the provisions of 28 U.S.C. §§ 1441(a) and (b), because it is between citizens of

different states, and the mater in controversy exceeds the sum or value of $75,000.00,

exclusive of interests and costs, as follows:

             a.     Plaintiff is a citizen of the State of Montana (See Exhibit A,

                    Complaint, ¶ 1).

             b.     Firstline is and was, at the time of the filing of the Complaint, an

                    Ohio corporation with its principal place of business in

                    Tennessee. (See Exhibit A, Complaint, ¶ 2; Declaration of

                    Jennifer Andrews, attached hereto as Exhibit B.)




                                           2
Case 2:19-cv-00045-BMM-KLD Document 1 Filed 08/22/19 Page 3 of 8



      c.   Defendant Comprehensive Security Services Inc. is and was, at

           the time of the filing of the Complaint, a California corporation

           with its principal place of business in California.          (See

           Complaint).

      d.   Based on the above, there is complete diversity of citizenship

           between the parties in this suit.

      e.   The amount in controversy is also greater than $75,000.00,

           exclusive of interests and costs. Where, as here, a plaintiff does

           not allege an amount in controversy in the complaint, a removing

           party may provide evidence establishing that it is more likely

           than not that the amount in controversy exceeds the amount

           required under 28 U.S.C. § 1332(a).           See Mattheson v.

           Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.

           2003); Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404

           (9th Cir. 1996).

      f.   Here, Plaintiff has stated a claim for Wrongful Discharge from

           Employment and seeks lost wages pursuant to Mont. Code Ann.

           § 39-2-905(1), which allows damages for lost wages and benefits

           for a period of up to four years from the date of discharge. (See

           Exhibit A, ¶¶ 27-34.) Plaintiff worked as a full-time employee




                                  3
Case 2:19-cv-00045-BMM-KLD Document 1 Filed 08/22/19 Page 4 of 8



           at a base hourly rate of $22.81 at the time of her termination of

           employment. (See Exhibit B, ¶ 8.) Plaintiff was employed as a

           full-time employee and would have been expected to work at

           least 2080 hours per year based on an ordinary 40-hour

           workweek. (Id.) Accordingly, Plaintiff’s annualized rate of pay

           would have been approximately $47,444.80. (Id.) Thus, over

           four years, Plaintiff’s projected damages are valued at

           $189,779.20. Accordingly, Plaintiff’s gross earnings history

           alone makes it more likely than not that the amount in

           controversy under Mont. Code Ann. § 39-2-905(1) exceeds

           $75,000.00.

      g.   Plaintiff also seeks punitive damages under her state law claims.

           Punitive damages must be considered in determining whether the

           amount in controversy under 28 U.S.C. § 1332 has been satisfied.

           See Gonzalez v. CarMax Auto Superstores, LLC, 840 F.3d 644,

           648-49 (9th Cir. 2016) (“We have defined the amount in

           controversy as the amount at stake in the underlying litigation . .

           . This amount includes, inter alia, damages (compensatory,

           punitive, or otherwise)” (internal citations omitted)). Notably,

           courts in Montana have awarded punitive damages in excess of




                                 4
      Case 2:19-cv-00045-BMM-KLD Document 1 Filed 08/22/19 Page 5 of 8



                   $1,000,000.00 in similar claims. Flanigan v. Prudential Fed. Sav.

                   & Loan Ass’n, 720 P.2d 257, 258 (Mont. 1986). Moreover,

                   subject to limitations pursuant to the Due Process Clause of the

                   Fourteenth Amendment of the U.S. Constitution, Montana law

                   permits an award of punitive damages up to $10,000,000.00 or

                   3% of a defendant’s net worth. See Mont. Code Ann. § 27-1-

                   220(3); Olson v. Hyundai Motor Co., 2014 WL 5040001, at *11

                   (Mont. Dist. Sept. 19, 2014). Thus, Plaintiff’s prayer for punitive

                   damages further makes it more likely than not that the amount in

                   controversy exceeds $75,000.00.

      4.     Pursuant to 28 U.S.C. § 1441(a), any civil action commenced in state

court asserting a claim over which the district courts of the United States have

original jurisdiction may be removed to the United States District Court embracing

the state court where the action is pending. The Court in which Plaintiff’s State

Court Action was filed, the Eighteenth Judicial District Court, Gallatin County,

Montana, is located within the United States District of Montana.

      5.     This Notice of Removal is being filed within 30 days after the receipt

by Defendant, through service or otherwise, of a copy of the initial pleading and is,

therefore, timely. 28 U.S.C. § 1446(b)(1).




                                         5
      Case 2:19-cv-00045-BMM-KLD Document 1 Filed 08/22/19 Page 6 of 8



       6.     Pursuant to 28 U.S.C. § 1446(b)(2)(A), Comprehensive Security

Services Inc. consents to the removal of this action from the Eighteenth Judicial

District Court, Gallatin County, Montana, to the United States District Court for the

District of Montana, Butte Division.

       7.     Pursuant to 28 U.S.C. § 1446(d), Defendant is giving written notice of

this removal to all parties and filing a copy of the notice with the Clerk of the

Eighteenth Judicial District Court, Gallatin County, Montana. A Notice of Filing of

Notice of Removal will be promptly filed with the Eighteenth Judicial District Court,

Gallatin County, Montana. 28 U.S.C. § 1446(d).

       8.     This case is properly removable to the United States District Court for

the District of Montana pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

       9.     In filing this Notice of Removal, Defendant reserves any defenses

available to it in this action.

       WHEREFORE, Firstline Transportation Security, Inc. hereby removes this

action from the Eighteenth Judicial District Court, Gallatin County, Montana to the

United States District Court for the District of Montana.




                                          6
Case 2:19-cv-00045-BMM-KLD Document 1 Filed 08/22/19 Page 7 of 8



 DATED this 22nd day of August, 2019.

                                    OGLETREE, DEAKINS, NASH,
                                    SMOAK & STEWART, P.C.

                                By: /s/ Roger G. Trim
                                     Roger G. Trim
                                     Raul Chacon, Jr.
                                     2000 S. Colorado Blvd.
                                     Tower 3, Suite 900
                                     Denver, CO 80222
                                     Telephone: 303-764-6800
                                     Facsimile: 303-831-9246
                                     roger.trim@ogletree.com
                                     raul.chacon@ogletree.com
                                        Attorneys for Defendant Firstline
                                        Transportation Security, Inc.




                               7
      Case 2:19-cv-00045-BMM-KLD Document 1 Filed 08/22/19 Page 8 of 8



                         CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of August, 2019, I electronically filed

the foregoing NOTICE OF REMOVAL with the Clerk of the Court using the

CM/ECF system and email and First Class U.S. Mail, postage fully prepaid, upon

the following counsel:

      Thomas J. Karem, Esq.
      thomas@karemlaw.com

                                      /s/ Roger G. Trim
                                      Roger G. Trim




                                         8
